DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12/30/2020 is acknowledged.  
After further search and consideration, the restriction has been withdrawn.
Claims 1-20 are pending and examined on the merits.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  For example, the references of Strelchenko et al., Klimanskaya et al., Chung et al., Takahashi et al., and Thomson et al. are all cited in the instant specification (para. 021-023). Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 15-20 are indefinite as the term "external factor” lacks antecedent basis rendering the metes and bounds of the recited claim unclear to one skilled in the art.   Claims 1-6 and 11-13 on which claims 8 and 15-20 depend, do not recite the term “external factor.” Thus there is insufficient antecedent basis for this limitation in the claim. 
It is noted that claims 2-6 and 11-13 recite the limitation “external stimulation”. Therefore, amending claims 8 and 15-20 to recite “external stimulation” instead of “external factor” will obviate this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7-9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko (US Patent No. 10,836,997; Foreign Priority document filed on 03/09/2015)
Regarding claim 1, Ko teaches a method for differentiating pluripotent stem cells of mammalian origin to a desired cell type via inducing expression of a transcription factor via introducing said transcription factor by viral vector (Abstract; Col 9, lines 46-52). Ko further discloses that said transcription factor can be Tbx6 and that the desired cells can be differentiated into cardiac lineages for the heart such as cardiomyocytes (Col 11, line 55). 

Regarding claims 8 and 15, Ko teaches that the external stimulus which induces the expression of the transcription factor is doxycycline (Col. 2, lines 44-48). 
Therefore the invention is anticipated at the time of the effective filing date.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US Patent No. 10,836,997; Foreign Priority document filed on 03/09/2015) in view of Windner et al (2015. Development 142: 1159-1168; Published online March 10, 2015) and Chan et al. (2013. Cell Stem Cell 12: 587–601)
As discussed in the 102 rejection above regarding claims 1, 3, 4, 7-9 and 15, Ko et al. describes a method wherein a cassette can be introduced into an ES cell in order to induce expression of a transcription factor which can be Tbx6 via culturing with doxycycline and/or not induce and not express (i.e. suppress) in the absence of doxycycline (Abstract; Col. 2, lines 44-48; Col 11, line 55; Col 12, lines 1-14; Fig. 1). 

Windner et al. teaches that Tbx6 directly regulates mesp-b and ripply1 expression in the paraxial mesoderm during somite function during their analysis of the Tbx6-Mesp-b-Ripply network in zebrafish in order to reveal the network’s role in skeletal myogenesis and fast muscle fibers(Abstract, page 1160, Fig 6). Furthermore, Windner et al. teaches that studies have shown that in cell cultures, transient expression of Mesp1 promotes the differentiation of cardiac progenitors, whereas continuous expression inhibits it. This is a mechanism similar to that of their study wherein Tbx6 must be removed in order to stop the continuous expression of Mesp genes and allow for maturation (p. 1116). By removing the expression of Tbx6, Mesp is not over or continuously expressed and therefore, the cells can maturate via dermomyotome development (p. 1116).
Chan et al. teaches that mesp1 patterns mesoderm into cardiac, hematopoietic, or skeletal myogenic progenitors and aimed to study cells with different windows of time expressing Mesp1 (Abstract). The study found that Mesp1 expression per se does not inhibit hematopoiesis in vivo, as previously suggested. Chan et al. further discloses that direct regulation of cardiac transcription factors is a promising strategy for generating cardiomyocytes (p. 587).
It would have been obvious to one of ordinary skill in the art to modify the method of inducing and suppressing expression of transcription factors such as Tbx6 in order to determine cell differentiation as taught by Ko et al. with the teachings directed to the suppression of Tbx6 for cellular maturation as taught by Windner et al. in order to suppress Mesp1 from producing other cell types as taught by Chan et al. with a reasonable expectation of success. One would be motivated to suppress the expression of Tbx6 by culturing it in the absence of doxycycline after expressing Tbx6 as continuous expression inhibits the mechanism to differentiate cardiac progenitors via a continuous expression of Mesp (Winder et al., p. 1116) and additionally Mesp has been known to induce other cell types such as skeletal myocytes from 
Regarding claims 6, 11, and 12, Ko teaches that the pluripotent cells of the invention are ES cells which can be induced by a method known per say to introduce the transcription factor (i.e. TBx6) via inserting an expression cassette which is then induced by culturing in the presence of doxycycline (i.e. external stimulation) and therefore also suppressed by the absence of doxycycline as known in the art (Col 12, lines 1-14, Fig. 1).
Regarding claims 17-19, Ko et al. teaches that the external Ko teaches that the external stimulus which induces the expression of the transcription factor is doxycycline (Col. 2, lines 44-48).
Therefore the invention as a whole would have been obvious to one of ordinary skill in the art.

Claims 1, 2, 5, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (supra) in view of Windner et al (supra) and Chan et al. (supra) as applied to claims 1-4, 6-12, 14-15, and 17-19 above, and in further view of van den Ameele et al. (2012. EMBO reports 13(4): 355-362; IDS Reference A13 filed on 09/12/2018)
	Regarding claims 5, 13, 16, and 20, Ko, Windner et al., and Chan et al. provide teachings for a method of expressing and suppressing a transcription factor in a ES cell wherein the transcription factor can be Tbx6 in order to produce the target cardiomyocyte cells via first expression and then suppression of Tbx6 in order to influence the signal pathway for Mesp, as discussed above in the 103 rejection of claims 1-4, 6-12, 14-15, and 17-19.  These references do not teach that the culturing of said cells in the presence and absence of doxycycline is in a serum free media. 
	Van den Ameele et al. teaches Endomesodermin (EOMES) which induces mesp1 expression and cardiac differentiation from embryonic stem cells (Abstract). This reference teaches that in their experiments where the presence of serum inhibited the promoting effect of Eomes on cardiomyocyte differentiation in a dose-dependent manner (p. 356). Van den Ameele et al. showed that in their DDM 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of expressing and suppressing Tbx6 in pluripotent stem cells as taught by the combined references of Ko, Windner et al. and Chan et al. by culturing said stem cells in a serum free media as taught by van den Ameele et al. with a reasonable expectation of success. One would be motivated to culture stem cells being expressed and suppressed for the purpose of producing cardiomyocytes because media supplemented with serum has been shown to decrease the production of cardiomyocytes (Van den Ameele et al.; p.356).
	Therefore the invention at the time of the effective filing date would have been obvious to one of ordinary skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635